UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q DRAFT DRAFT DRAFT DRAFT DRAFT DRAFT (X) Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2010 or () Transition report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the transition period from No. 0-23863 (Commission File Number) PEOPLES FINANCIAL SERVICES CORP. (Exact Name of Registrant as Specified in its Charter) Pennsylvania 23-2391852 (State of Incorporation) (IRS Employer ID Number) 82 Franklin Avenue Hallstead, PA (Address of Principal Executive Offices) (Zip Code) (570) 879-2175 (Registrant’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer Accelerated filerX Non-accelerated filer Smaller reporting company (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Number of shares outstanding as of March 31, 2010 COMMON STOCK ($2 Par Value) (Title of Class) (Outstanding Shares) 1 PEOPLES FINANCIAL SERVICES CORP. FORM 10-Q For the Quarter Ended March 31, 2010 Contents PART I FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 3 as of March 31, 2010 and December 31, 2009 Consolidated Statements of Income 4 (Unaudited) for the Three Months Ended March 31, 2010 and 2009 Consolidated Statements of Stockholders’ 5 Equity (Unaudited) for the Three Months Ended March 31, 2010 and 2009 Consolidated Statements of Cash Flows 6 (Unaudited) for the Three Months Ended March 31, 2010 and 2009 Notes to Consolidated Financial Statements 7 - 17 Item 2. Management’s Discussion and Analysis of 18 - 29 Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 - 31 PART II OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signatures 33 2 PART IFINANCIAL INFORMATION Item 1.Financial Statements PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, 2010 and December 31, 2009 (In thousands, except share data) ASSETS: March 2010 Dec 2009 Cash and due from banks $ $ Interest bearing deposits in other banks Federal funds sold Cash and cash equivalents Securities available for sale Loans Allowance for loan losses ) ) Loans, net Investment in restricted stock, at cost Bank premises and equipment, net Accrued interest receivable Intangible assets Other real estate owned Bank owned life insurance Other assets Total assets $ $ LIABILITIES: Deposits: Non-interest bearing $ $ Interest bearing Total deposits Accrued interest payable Short-term borrowings Long-term borrowings Other liabilities Total liabilities STOCKHOLDERS' EQUITY: Common stock, par value $2 per share; authorized 12,500,000 shares; issued 3,341,251 shares; outstanding 3,136,806 shares and 3,136,156 shares at March 31, 2010 and December 31, 2009, respectively Surplus Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost, 204,445 and 205,095 shares at March 31, 2010 and December 31, 2009, respectively ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements 3 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended March 31, 2010 March 31, 2009 INTEREST INCOME: Loans receivable, including fees $ $ Securities: Taxable Tax exempt Other 5 15 Total interest income INTEREST EXPENSE: Deposits Short-term borrowings 71 67 Long-term borrowings Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest income after provision for loan losses OTHER INCOME: Customer service fees Investment division commission income 60 Earnings on investment in life insurance 82 88 Other income Net realized gains on sales of securities available for sale 22 Other than temporary impairment – equity securities 0 ) Total other income OTHER EXPENSES: Salaries and employee benefits Occupancy Equipment FDIC insurance and assessments 91 Professional fees and outside services Computer services and supplies Taxes, other than payroll and income 70 96 Amortization expense-deposit acquisition premiums 65 65 Advertising 97 87 Stationary and printing supplies 95 90 Other Total other expenses Income before income taxes INCOME TAXES Net income $ $ Net income per share, basic $ $ Net income per share, diluted $ $ See Notes to Consolidated Financial Statements 4 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (In thousands, except share and per share data) Common Stock Surplus Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Total Balance, December 31, 2009 $ ) $ ) $ Comprehensive income Net income 0 0 0 0 Net change in unrealized losses on securities available for sale, net of reclassification adjustment and taxes 0 0 0 0 Total comprehensive income Cash dividends, ($0.19 per share) 0 0 ) 0 0 ) Treasury stock issued for stock option plan (650 shares) 0 2 0 0 12 14 Balance, March 31, 2010 $ ) $ ) $ Balance, December 31, 2008 $ ) $ ) $ Comprehensive income Net income 0 0 0 0 Net change in unrealized losses on securities available for sale, net of reclassification adjustment and taxes 0 0 0 ) 0 ) Total comprehensive income Cash dividends, ($0.19 per share) 0 0 ) 0 0 ) Treasury stock issued for stock option plan(100 shares) 0 0 0 0 2 2 Balance, March 31, 2009 $ ) $ ) $ See Notes to Consolidated Financial Statements 5 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Three Months Ended March 31, 2010 March 31, 2009 Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Amortization of securities' premiums and accretion of discounts,net 35 66 Amortization of deferred loan costs 57 71 Gain on sales of securities available for sale, net ) ) Other than temporary security impairment 0 76 Proceeds from the sale of loans originated for sale Net gain on sale of loans originated for sale ) ) Loans originated for sale ) ) Net earnings on investment in life insurance ) ) Gain from investment in life insurance ) 0 Increase in accrued interest receivable ) ) (Increase) decrease in other assets ) Increase (decrease) in accrued interest payable 24 ) Increase (decrease) in other liabilities ) Net cash provided by operating activities Cash Flows from Investing Activities Proceeds from sale of available for sale securities Proceeds from maturities of and principal payments received on available for sale securities Purchase of available for sale securities ) ) Net increase in loans ) ) Purchase of premises and equipment ) ) Proceeds from investment in life insurance 0 Proceeds from sale of other real estate owned 0 Net cash provided by (used in) investing activities ) Cash Flows from Financing Activities Cash dividends paid ) ) Increase (decrease) in deposits ) Repayment of long-term borrowings ) ) Increase in short-term borrowings Proceeds from sale of treasury stock 14 2 Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash paid Interest paid $ $ Income taxes paid (refunds received) $ ) $ Non-cash investing and financing activities Transfers from loans to other real estate owned through foreclosure $ $ 43 See Notes to Consolidated Financial Statements 6 NOTE 1.BASIS OF PRESENTATION The consolidated financial statements include the accounts of Peoples Financial Services Corp. (the “Corporation” or the “Company”) and its wholly owned subsidiaries, Peoples National Bank (the “Bank”), Peoples Advisors, LLC (“Advisors”), and Peoples Financial Capital Corporation. The Bank has two wholly owned subsidiaries, Peoples Financial Leasing, LLC and Peoples Investment Holdings, LLC.All material inter-company accounts and transactions have been eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information as well as with instructions for Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included and are of a normal, recurring nature.Operating results for the three-month period ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ended December 31, 2010.For further information, refer to the consolidated financial statements and footnotes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. In preparing these consolidated financial statements, the Company evaluated the events and transactions that occurred after March 31, 2010 through the date these consolidated financial statements were issued. NOTE 2.EARNINGS PER SHARE The following table sets forth the computation of basic and diluted earnings per share: Three Months Ended March 31, 2010 March 31, 2009 Net income applicable to common stock $ $ Weighted average common shares outstanding Effect of dilutive securities, stock options Weighted average common shares outstanding used to calculate diluted earnings per share Basic earnings per share $ $ Diluted earnings per share $ $ Stock options for 17,228 and 22,267 shares of common stock were not considered in computing diluted earnings per share for the three months ended March 31, 2010 and 2009, respectively, because they were antidilutive. 7 NOTE 3.SECURITIES AVAILABLE FOR SALE AND RESTRICTED STOCK INVESTMENTS At March 31, 2010 and December 31, 2009, the amortized cost and fair values of securities available-for-sale are as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In Thousands) MARCH 31, 2010: U.S. Government agencies and corporations $ $ $ ) $ Obligations of state and political subdivisions ) Taxable obligations of state and political subdivisions 32 ) Corporate debt securities ) Mortgage-backed securities - residential 95 ) Collateralized mortgage obligations – residential 4 0 Preferred equity securities 78 5 0 83 Common equity securities 49 ) Total $ $ $ ) $ DECEMBER 31, 2009: U.S. Government agencies and corporations $ $ $ ) $ Obligations of state and political subdivisions ) Taxable obligations of state and political subdivisions 20 ) Corporate debt securities 67 ) Mortgage-backed securities - residential (2
